Citation Nr: 0703015	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a stomach 
disability, including as secondary to PTSD. 

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a skin disability 
of the feet.  

6.  Entitlement to service connection for bilateral hearing 
loss. 

7.  Entitlement to service connection for tinnitus. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of service connection for PTSD, a stomach 
disability, a skin disability of the feet, hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
any current back disorder is related to service.  

2.  The veteran does not have a current skin disability of 
the feet which is related to service.

3.  The preponderance of the evidence is against finding that 
current complaints of headaches are related to service. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A skin disability involving the feet was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002 and 
September 2003.  The RO specifically informed the veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claims.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects his specialty was as a combat 
engineer.  His service personnel records reflect that he 
participated in counter-insurgency operations against the 
Communists with 1st Brdg. Co., 7th Engr. Bn., near DaNang, 
Republic of Vietnam.  Also, the head of the Service Awards 
Section of the United States Marine Corps provided a written 
statement in May 2006 which noted that "review of the 
records provided reveal that [the veteran] is entitled to the 
following award[] . . . Combat Action Ribbon for service in 
Vietnam . . . ."  Based on these factors, the Board finds 
that the appellant is a combat veteran and his assertions of 
events are presumed true if consistent with the circumstances 
of his service.  

1.  Back Disorder

The veteran asserts that he injured his back in service and 
that his current back problems are related to service.  He 
specifically contends that his back was injured when a convoy 
truck in which he was riding was involved in an accident 
during a rainstorm.  He stated that the truck hit another 
truck in the convoy.  The veteran states that he braced his 
legs against the bed of the truck during the incident.  As a 
result of this crash, the veteran asserts that he currently 
has a back disorder.  

Service medical records are negative for any complaints or 
findings related to a back disability.  The examination 
report at service discharge showed a normal 
spine/musculoskeletal evaluation.  As the veteran does not 
assert that the truck accident occurred while he was engaged 
in combat with the enemy, the provisions of 38 U.S.C.A. 
§ 1154 do not apply with regard to the back claim.  
Regardless, the claim is denied as there is no nexus between 
any current back disability and service.

The veteran has a current back disorder as numerous private 
and VA records note treatment for lumbar disc disease with 
radiculitis.  Post-service medical records show the veteran's 
complaints of back pain as early as April 1994.  An April 
1994 record from M. Yunus, M.D. noted the veteran's statement 
that he started having pain in his lower back the day before.  
The veteran indicated that he had been performing significant 
intense physical labor at work the previous day and his pain 
started that night.  Dr. Yunus also noted that the veteran 
indicated that he did not have any significant history of 
back pain the past.  Subsequently, a November 2001 VA 
clinical record noted that the veteran's back pain started in 
2001.    

The claim must be denied because there is no competent 
evidence which links a current back disorder to service.  The 
medical evidence reveals that the back complaints in 1994 
were due to a post-service work-related back injury, and VA 
treatment records indicate that back problems first began 
many years after service, in 2001.  To the extent that the 
veteran himself has claimed his back disorder is related to 
service, as a layman, he has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board declines to 
obtain a medical nexus opinion with respect to the veteran's 
back claim because there is no competent evidence which 
indicates that the veteran's current back problems may be 
associated with service.  38 U.S.C.A. § 5103A(d)(2) (West 
2002).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within one year of service discharge.  
The first indication of a back disorder was in 1994, nearly 
24 years after service discharge.  At that time, the veteran 
denied any significant history of back pain.  The lengthy 
period without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In sum, the preponderance of the evidence is against finding 
that the veteran's back disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Skin disability of the feet

The veteran asserts that he currently has a foot condition, 
which he refers to as jungle rot, which is related to 
service.  The veteran reported that he received VA treatment 
for this condition in the 1970s from the Bay Pines, Florida, 
VA Medical Center, but that facility had no records that the 
veteran was a patient.  See February 2004 statement of the 
case.

There is no competent medical evidence of a current skin 
disability of the feet.  While an August 2002 private 
treatment record noted dry skin and rashes, it did not 
indicate that the feet were involved.  Additionally, there 
are no records before or after that time showing any skin 
disability.  In fact, the skin has consistently been noted to 
be normal or of having no suspicious lesions.  See November 
2002 VA treatment record.  In any case, there is simply no 
evidence of a skin disability involving the feet.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a skin disability 
of the feet is not warranted.

While the veteran has suggested that he currently has a skin 
disability of the feet as a result of service, as a lay 
person, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board declines to obtain a medical nexus 
opinion with respect to the veteran's skin disorder of the 
feet claim because there is no competent evidence which 
indicates that the veteran's has any such current problems 
which may be associated with service.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a skin disability of the feet 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Headaches

The veteran contends that he currently has headaches due to 
loud noise exposure in service.  Service medical records show 
that in August 1969, the veteran complained of headache.  
There were no further complaints and the examination report 
at service discharge was negative for complaints or findings 
of headaches.  Post-service treatment records show complaints 
of headaches beginning in 1994.  

Based upon the evidence, the Board finds that service 
connection for headaches is not warranted.  While the veteran 
complained on one occasion of headaches in service, there is 
no competent evidence that more recent complaints of 
headaches are related to that single complaint of headaches 
in service.  The weight of the medical evidence demonstrates 
that any headaches in service were acute and transitory, and 
resolved without residual disability as there were no further 
complaints for over two decades post-service.  Continuity of 
symptomatology has not been demonstrated.  Additionally, 
there is no evidence which links current headaches to 
service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's headache claim because there is no 
competent evidence which indicates that the veteran's current 
headaches may be associated with service and there is no 
evidence of continuity of symptomatology.  There is no 
medical evidence of headaches for over two decades following 
service.  To the extent that the veteran himself has claimed 
his headaches are related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's headaches were incurred in or are 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.  

Service connection for a skin disability of the feet is 
denied.  

Service connection for headaches is denied. 


REMAND

As established above, the veteran is a combat veteran and as 
such his assertions of an event during combat are to be 
presumed true if consistent with the time, place and 
circumstances of such service.  Consequently, the Board finds 
that additional development should be undertaken for the 
issues of service connection for PTSD, a stomach disability, 
hearing loss, and tinnitus before those claims can be 
adjudicated.    

The veteran contends that he has PTSD related to service.  In 
a September 2002 statement, he generally states that his 
duties included mine sweeps, getting ambushed, patrolling, 
and being in combat.  An April 2004 VA clinical record noted 
that the veteran had a positive PTSD screen related to his 
combat experiences.  The veteran has not been afforded a VA 
PTSD examination and on remand, one should be provided to 
him. 

The veteran claims service connection for a stomach 
disability, secondary to PTSD.  As the claim for a stomach 
disability is inextricably intertwined with the claim for 
PTSD, this issue is held in abeyance pending completion of 
the development discussed above.  See Harris v. Derwinski, 1 
Vet. App. 180 (1990)

The veteran also argues that his current hearing loss and 
tinnitus are related to service.  He indicates that he was 
exposed to loud guns and helicopters during service which is 
consistent with exposure to combat noise.  Current medical 
records show assessments of hearing loss and tinnitus and 
issuance of bilateral hearing aids.  An August 2003 VA 
treatment record noted that the veteran had industrial noise 
exposure as well as military noise exposure.  Therefore, this 
combat veteran should be afforded an examination to assess 
his current hearing loss and tinnitus and the etiology of 
those disabilities.      

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
PTSD examination.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests should be 
accomplished.  The examiner should 
determine whether the veteran currently 
suffers from PTSD in accordance with 
DSM-IV and whether it is related to his 
combat experiences in Vietnam.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

2.  The RO should also arrange an 
audiological examination to determine 
the nature and etiology of the 
veteran's bilateral hearing loss and 
tinnitus.  Any indicated studies should 
be performed.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate whether the veteran's 
bilateral hearing loss and tinnitus are 
at least as likely as not related to 
his exposure to noise in service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claims on appeal.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


